310 F.2d 380
63-1 USTC  P 9287
CHICAGO AND WESTERN INDIANA RAILROAD COMPANY, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 13509.
United States Court of Appeals Seventh Circuit.
Nov. 14, 1962.

Before HASTINGS, Chief Judge and DUFFY and SWYGERT, Circuit Judges.
PER CURIAM.


1
On consideration of the motion of counsel for petitioner to vacate the judgment of May 1, 1962 in this cause and to reverse the decision of the Tax Court, and to remand the cause to the Tax Court with directions to determine the tax liability of the petitioner with regard to the provisions of Part X of Subchapter B of Chapter 1 of the Internal Revenue Code of 1954, as amended by Public Law 87-870 (and the corresponding provisions under the Internal Revenue Code of 1939, as amended by Public Law 87-870), and the respondent's answer to said motion consenting thereto.


2
IT IS HEREBY ORDERED and adjudged by this Court that the judgment of this Court heretofore entered on May 1, 1962 in this cause be, and the same is hereby vacated and set aside.


3
IT IS FURTHER ORDERED and adjudged by this Court that the decision of the Tax Court of the United States herein be, and the same is hereby reversed, and that this cause be, and the same is hereby remanded to the said Tax Court with directions to determine the tax liability of the petitioner with regard to the provisions of Part X of Subchapter B of Chapter 1 of the Internal Revenue Code of 1954, as amended by Public Law 87-870 (and the corresponding provisions under the Internal Revenue Code of 1939, as amended by Public Law 87-870).